Title: To James Madison from Hubbard Taylor, 24 November 1797
From: Taylor, Hubbard
To: Madison, James


Dear SirClark County 24th. Novr. 1797
You will no doubt be informed by Majr Lee that 1000 Acres of the land on Panther Creek in the name of your brother Ambrose has not been Patented, a circumstance which never came to my Knowledge untill Majr Lee told me. I surveyed the Land in Augt. or Sepr. 1780, the returns were delayed for & on acct. of the division of the Counties I afterwards sent them all to the office those of Haptenstalls Lees, & Madisons, but least any doubt might arise respecting the 1000 acres first mentioned I have had it resurveyd & shall return it to the registers office and obtain a Grant for it this will remove all difficulties I believe this is the only tract in which I know of no dispute almost every one has more or less—an evil great indeed to our Country. Majr Lee appeared to be much dissatisfyed with that part of the Country. I am of opinion it wants nothing but inhabitants to make it a desirable as well as a valuable part of the State, the low grounds, or flatt lands, are too extensive, for the proportion of high land but this is the case in spots only. The conveniency of navigation makes articles for exportation easily conveyed, & An excellent Salt lick not very far distant, are important objects with settlers, and altho’ the land is less productive—must very soon Merit the attention of settlers & I verrally believe, that was it not for that Country being held chiefly by Non-resedents and in large bodys it would fill up very shortly. These conclusions I have drawn from the best information I could collect in that quarter of the Country, from wh. I have just returned.
I have heared nothing from Mr. Chew or the Mr. Watts’s since I wrote you by Majr Lee. I have advertised the land for sale but shall enter into no contract untill I hear from Messrs. Watts, & could wish to hear from Mr Chew.
Our Assembly is called by the Governor I believe for the perpose of doing some thing respecting the further time for Surveying of Lands being given & returning platts & certificates. Wheather a further time will be productive of most good, or evil, is a matter of considerable doubt with many. But apprehend from the present temper of things, it will ⟨be⟩ prolonged for a few Months. Its hi⟨gh⟩ time that the Legislature should take every step it in justice can do, to lessen the causes of dispute under which Kentuckey titles to lands are labouring, to the great disadvantage of every Kind of improvements and Manuefatories. Mrs Taylor joins in respects to Mrs. Madison & yr Fathers Family & I am with esteem Yrs
H Taylor
